820 F.2d 1224
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony BOLES, Plaintiff-Appellant,v.Jerry SHERMAN, Defendant-Appellee.
No. 86-1143.
United States Court of Appeals, Sixth Circuit.
June 16, 1987.

Before RYAN and BOGGS, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff petitions for rehearing of this court's order affirming the judgment of the district court in this prisoner's civil rights case.  The petition argues that M.C.L.A. 791.252 gives the plaintiff a constitutional right to present documentary evidence twenty-four hours prior to a prison disciplinary hearing.  This panel has examined the statute cited by the plaintiff, and the statute does not mention any such constitutional right.  Therefore, the court's prior order was correct.


2
The petition for rehearing is denied.